PER CURIAM
The state petitions for reconsideration of our decision in State v. Pitt (A121706), 209 Or App 349, 150 P3d 1 (2006), in which we held that the trial court erred by allowing into evidence videotaped testimony containing the hearsay statements of two child victims whom defendant did not have the opportunity to cross-examine. The state argues that we failed to adequately address the question whether the admission of the videotapes constituted harmless error.
In a separate case, the same defendant was convicted of sexual offenses that involved the same child victims but arose from defendant’s conduct in a different county. See State v. Pitt (A120428), 209 Or App 270, 147 P3d 940 (2006). The same videotaped testimony at issue here was also admitted into .evidence in that case, and we held that the trial court had committed reversible error in admitting the tapes. The state petitioned for reconsideration arguing, as it does in this case, that we failed to adequately address the question whether the admission of the videotapes constituted harmless error. We allowed reconsideration and adhered to the opinion. For the same reasons cited in that case, we adhere to our original opinion in this one.
Reconsideration allowed; former opinion adhered to.